Case 3:20-cv-06772-FLW-TJB Document 13-4 Filed 07/20/20 Page 1 of 1 PageID: 400



 FERRARA LAW GROUP, P.C.
 Ralph P. Ferrara, Esquire (ID #024521985)
 Kevin J. Kotch (ID #050341993)
 50 W. State Street, Suite 1100
 Trenton, New Jersey 08608
 P: (609) 571-3738
 F: (609) 498-7440
 Attorneys for Plaintiff
                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
 MARK DANIEL HOSPITALITY
 LLC (d/b/a INC)
                                               NO. 3:20-cv-06772-FLW-TJB
 Plaintiff,
                                              CERTIFICATE OF SERVICE
 v.

 AMGUARD INSURANCE
 COMPANY
 Defendant.


        I hereby certify that on this 26thday of June 2020, I caused a true and correct

 copy of the Notice of Motion, Memorandum, Declaration of Ralph P. Ferrara,

 Esquire, Proposed Order and Certificate of Service to be served via the Court’s

 ECF on the following:

 Susan M. Leming, Esquire               Kerri E. Chewing, Esquire
 Brown & Connery, LLP                   Archer & Greiner, P.C.
 360 Haddon Avenue                      One Centennial Square
 P.O. Box 539                           Haddonfield, New Jersey 08003
 Westmont, New Jersey 08108
                           Attorneys for Defendant

 DATE: June 26, 2020                     BY: /s/ Ralph P. Ferrara
                                             RALPH P. FERRARA, ESQUIRE
                                             Attorney for Plaintiff Mark Daniel
                                             Hospitality LLC (d/b/a INC)
